Appeal from an order of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered April 22, 2005 in a proceeding pursuant to CPLR article 78. The order, among other things, denied the motion of respondents Kim M. Stone-Gridley, Assessor of Town of Owasco, Board of Assessment Review of Town of Owasco and Town of Owasco to dismiss the petition and granted petitioners leave to serve notices to take deposition and notice to produce documents.Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 11, 2006,*1064It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., PJ., Scudder, Kehoe, Smith and Pine, JJ.